Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 22, 2021 has been entered.  Claims 1, 3, 7, 11-13, 15-16, and 22 are pending and are rejected for reasons of record.  Claim 1 is amended.  Claims 6 and 17-20 are withdrawn due to restriction.  Claims 2, 4-5, 8-10, 14, and 21 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 11-13, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (US 2002/0034686) in view of Hoshiba et al. (US 2009/0053603).
Regarding claims 1, 3, and 22, Masahiro et al. teaches a secondary battery (paragraphs 2 and 9) comprising a cathode (paragraphs 2, 9, and 65) comprising:
A current collector (paragraphs 3 and 24-25),
An active material layer present on the current collector and comprising acrylic polymer which forms a cross-linked structure with a polyfunctional cross-linker (paragraphs 30 and 36-37),
Where the acrylic polymer comprises methyl-methacrylate or ethyl-methacrylate (meth(acrylic acid ester compound)) (paragraph 31) and a polymerization unit of a monomer containing a cross-linkable functional group (paragraphs 30, 31, and 36-37), and
Where the acrylic polymer further comprises a polymerization unit of a vinyl- based monomer methacrylonitrile or divinyloenzene (paragraphs 30, 33, and 37), and
Where the acrylic polymer is 2 parts by weight out of 100 parts of the active material layer (paragraphs 44 and 97-98),
But Masahiro et al. fails to teach that the cross-linkable functional group comprises specific groups and fails to teach a peel strength or peeling method.
Hoshiba et al. teaches the concept of a secondary battery electrode utilizing a binder / adhesive which can comprise an acrylic polymer such as methacrylonitrile (paragraph 36) or other vinyl monomers (paragraph 39), where the cross-linker can be hexamethylene diisocyanate (which has two isocyanate groups) (paragraphs 41, 56, and 114) in order to provide an electrode having excellent rate performance and cycle characteristics (paragraphs 9-10 and 23).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a binder / adhesive comprising an acrylic polymer such as methacrylonitrile or other vinyl monomers, where the cross-linker can be hexamethylene diisocyanate (which has two isocyanate groups in order to provide an electrode having excellent rate performance and cycle characteristics (paragraphs 9- 10 and 23).
Masahiro et al. fails to teach a peel strength or peeling method.
While Masahiro et al. fails to teach a peel strength, the active material layer/ current collector structure that is applied above is materially the same as that of the claims and instant application and would have the same properties, such as specified peeling strength. The courts have held that “a compound and all its properties are mutually inseparable." In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963). Further attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Regarding claim 7, Masahiro et al. discloses that the acrylic polymer comprises a gel content of 50-100% by weight, preferably 70-100% by weight (paragraph 54).

Regarding claim 11, Masahiro et al. discloses that the cathode can further comprise a fluoropolymer (paragraph 55).

Regarding claim 12, Masahiro et al. discloses that the active material layer comprises a cathode active material (paragraph 60).

Regarding claim 13, Masahiro et al. discloses that the cathode active material is comprised in the active material layer in a ratio of 1-1000 times, preferably 3-500 times of the weight of the polymer binder (paragraph 61). Masahiro et al. further gives an example of having 92 parts of active material in 100 parts of the cathode active material layer (paragraph 98).

Regarding claim 15, Masahiro et al. discloses the active material layer further comprises a conductive material (paragraphs 80 and 62).

Regarding claim 16, Masahiro et al. discloses that the cathode current collector can be aluminum (paragraph 66).

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claim 1, 3, 7, 11-13, 15-16, and 22, filed on January 22, 2021, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of amending claims 9 and 14 into claim 1.

Applicant’s arguments with respect to claims 1, 3, 7, 11-13, 15-16, and 22, filed on January 22, 2021, have been considered but are not persuasive.

On pages 6-7 of the Applicant’s Response, Applicants argue unexpected results and cite Table 7 showing where a cross-linker is not used in Comparative Examples 1-5.

In response to Applicant’s argument of unexpected results and citation of Table 7 showing where a cross-linker is not used in Comparative Examples 1-5, the Examiner notes that:
Applicant’s arguments of unexpected results are not persuasive because no evidence has been provided to support this argument.  Masahiro et al. utilizes a cross-linker (paragraphs 30, 31, and 36-37) and the argued Table 7 uses no cross-linkers and therefore is not comparable to the prior art.  Additionally, the Examiner notes that Hoshiba is only used to teach the concept of utilizing cross-linker composition that has two isocyanate groups; and
Furthermore, the Examiner notes that it has been held that “to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range" (In re Hill, 284, F.2d 955, 128 USPQ 197 (CCPA 1960) & MPEPE 716.02(d)(II)).  

On pages 8-11 of the Applicant’s Response, Applicants argue Hoshiba is directed to a binder in general and discloses numerous monomers and numerous variations and teaches having a crosslinkable monomer is an option.  

In response to Applicant’s argument that Hoshiba is directed to a binder in general and discloses numerous monomers and numerous variations and teaches having a crosslinkable monomer is an option, the Examiner notes that:
The broadest disclosure of Hoshiba gives reasonable expectation of success in utilizing the selected cross-linker composition.  It has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123) and that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (MPEP 2123). Furthermore, it has been held that "a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments" (MPEP 2123);
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Hoshiba et al. teaches the concept of a secondary battery electrode utilizing a binder / adhesive which can comprise an acrylic polymer such as methacrylonitrile (paragraph 36) or other vinyl monomers (paragraph 39), where the cross-linker can be hexamethylene diisocyanate (which has two isocyanate groups) (paragraphs 41, 56, and 114) in order to provide an electrode having excellent rate performance and cycle characteristics (paragraphs 9-10 and 23).  It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of utilizing a binder / adhesive comprising an acrylic polymer such as methacrylonitrile or other vinyl monomers, where the cross-linker can be hexamethylene diisocyanate (which has two isocyanate groups in order to provide an electrode having excellent rate performance and cycle characteristics (paragraphs 9- 10 and 23); and
Masahiro et al. teaches utilizing a cross-linker.  Hoshiba is only used for concept of utilizing cross-linker composition that has two isocyanate groups.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809. The examiner can normally be reached alternating Mondays-Wednesdays 8am-2pm and alternating Thursdays-Fridays 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.R/Examiner, Art Unit 1724 
    
/STEWART A FRASER/Primary Examiner, Art Unit 1724